Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 7, 2022 has been entered.
Claims 1, 2, and 4-14 remain pending in the application, with claims 1, 2, and 4-11 being examined, and claims 12-14 deemed withdrawn. Claim 3 is canceled.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed May 9, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Examiner’s Note
Pg. 7 of the Remarks filed 7/22/2022 states that functional language “that accommodates the sample tray”, “that detects an error” has been amended to the structural language “accommodating the sample tray” and “detecting an error”, respectively. While the Examiner agrees that the limitation “accommodating the sample tray” is structural language, not functional language, the limitation “detecting an error” is related to the function that the error detecting unit performs, and is therefore still considered functional language. Therefore, functional language is still present within the claims as currently amended.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
	Claim 1, Lns. 7-8 recite, “an opening part, provided in the apparatus body and leads to the sample tray”, which is grammatically incorrect. It appears that the above needs to be corrected to “an opening part, provided in the apparatus body and leading to the sample tray” to be grammatically correct.
	Claim 11, 3rd to Last Ln. – 2nd to Last Ln. recites, “the guide screen shows a display posture of the layout diagram is changed in accordance with a rotational position of the sample tray”, which is grammatically incorrect. It appears that the above needs to be corrected to “the guide screen shows a display posture of the layout diagram that is changed in accordance with a rotational position of the sample tray”
	Appropriate correction is required.
Claim Interpretation
The limitation “an instruction receiving unit” in Ln. 9 of Claim 1 has been interpreted as part of the control unit, as [0044] of the instant Specification states that the instruction receiving unit is connected to the main control unit.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US Pub. No. 2008/0014118; hereinafter Kitagawa; already of record) in view of Yanagawa (Translation of JP Pub. No. 2004-286469; already of record), Moschell et al. (US Pub. No. 2017/0176480; hereinafter Moschell; already of record), and Isobe et al. (Translation of JP Pub. No. H11-231729; hereinafter Isobe; already of record).

Regarding claim 1, Kitagawa discloses a biochemical analysis apparatus ([0002]). The apparatus comprises: 
	a tray ([0007], [0089]-[0090], [0094], see Figs. 2 and 8 at reagent replacing part 7, which contains an opening formed by removal of first cover 30 and/or second cover 40 to access reagents). 
	An apparatus body, accommodating the tray ([0007], [0089]-[0090], [0094], see Figs. 2 and 8.
	An opening part, provided in the apparatus body and leading to the tray ([0007], [0089]-[0090], [0094], see Figs. 2 and 8).
	An instruction receiving unit, receiving a movement instruction for moving the tray from a normal position to a replenishment position ([0055], [0146]-[0147], [0149], [0154]-[0155], a user touches a first reagent display region 421 or second reagent display region 422 to replace a container containing a first reagent or second reagent, respectively, which causes a reagent replacement process S21 to commence and a reagent replacement signal is transmitted from controller 4a to controller 501, which causes a reagent replacement process S7 to commence. Then, controller 501 rotates the reagent replacement table and moves the first reagent container rack 310 or second reagent container rack 320 holding the specified reagent to the pick-up position, see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23).
	A driving control unit, controlling driving of the tray and moving the tray from the normal position to the replenishment position in a case where the movement instruction is received by the instruction receiving unit ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23). 
	A first display control unit, schematically displaying an array state of the tray, and performing a control such that a layout diagram provided with a first display section and a second display section is displayed on a display unit ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23). 
	At least a partial region of the second display section functions as a first driving button, the first driving button outputting the movement instruction to the instruction receiving unit in accordance with an operation ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23. Either the first reagent display region or second reagent display region can be considered the driving button).
	The tray is circular (see Fig. 5 at first reagent container rack 310 and second reagent container rack 320), and is rotationally driven around an axis thereof under the control of the driving control unit2Customer No.: 31561Docket No.: 92246-US-767-PCT(CA) ([0154]-[0155]).
	Application No.: 16/541,146Kitagawa fails to explicitly disclose:
That the tray is a sample tray that is provided with a sample installation part in which a sample container accommodating a sample to be subjected to biochemical analysis is installed, and a consumables installation part in which consumables to be used for the biochemical analysis are installed;
That the normal position is where the sample installation part is disposed on the opening part side;
That the replenishment position is a consumables replenishment position where the consumables installation part is disposed on the opening part side;
That the array state is of the sample installation part and the consumables installation part, with the first display section corresponding to the sample installation part and the second display section corresponding to the consumables installation part; 
When the movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen, and
That the guide screen shows a position diagram indicating a display posture of the layout diagram in accordance with a rotational position of the sample tray, and displays replenishment guides of the consumables.
	Yanagawa is in the analogous field of automatic analyzers (Yanagawa [0001]). Yanagawa teaches a sample tray provided with a sample installation part where a sample container for biochemical analysis is installed, and a consumables installation part where consumables used in the analysis are installed (Yanagawa; [0015], [0019]). A normal position where the sample installation part is disposed in an opening (Yanagawa; [0015], [0019], [0011], the sample loading unit is at the open position so that sample loading can be easily performed in standby mode). A consumables replenishment position where the consumables installation part is disposed in an opening (Yanagawa; [0015], [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray in the apparatus of Kitagawa to be a sample tray provided with a sample installation part where a sample container for biochemical analysis is installed, and a consumables installation part where consumables used in the analysis are installed as in Yanagawa. Yanagawa teaches that in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the normal position in the apparatus of Kitagawa to be where the sample installation part is disposed on the opening part side, and the replenishment position in the apparatus of Kitagawa to be a consumables replenishment position where the consumables installation part is disposed on the opening part side as in Yanagawa, because, as previously mentioned, in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the array state of the tray, first display section, and second display section in the apparatus of Kitagawa by providing a sample tray that includes a sample installation part as a first section and a consumables installation part as a second section as in Yanagawa, thereby providing an array state that is of the sample installation part and the consumables installation part, with the first display section corresponding to the sample installation part and the second display section corresponding to the consumables installation part. The motivation would have been that, as previously mentioned, Yanagawa teaches that in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]).Therefore, providing a display that shows a sample installation part and a consumables installation part will enable a user to press the consumables installation part of the display to initiate consumables replacement in the sample tray as desired.
	Modified Kitagawa fails to explicitly disclose:
When the movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen, and
That the guide screen shows a position diagram indicating a display posture of the layout diagram in accordance with a rotational position of the sample tray, and displays replenishment guides of the consumables.
	Moschell is in the analogous field of sample analyzers (Moschell [0005]). Moschell teaches that when a movement instruction for a sample tray is received, a first display control unit displays a guide screen (Moschell; [0105]-[0107], [0111], when an operator initiates a run mode, the carousel position adjustment engine instructs the control electronics to rotate the carousel, and the carousel display also rotates to show the current arrangement of the carousel in the sample loading region. The carousel display therefore acts as a guide screen). The guide screen shows a position diagram indicating a display posture of a layout diagram in accordance with a rotational position of the sample tray (Moschell; [0105]-[0107], [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first display control unit and the instruction receiving unit in the apparatus of modified Kitagawa so that when a movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen, the guide screen showing a position diagram indicating a display posture of the layout diagram in accordance with a rotational position of the sample tray as in Moschell, as Moschell teaches that changing a layout diagram on a display in accordance with the position of a rack will enable a user to see the current arrangement of the carousel in a loading region (Moschell; [0105]-[0107], [0111]), and thereby confirm that a sample tray is in a suitable position for loading or unloading of items.
	Modified Kitagawa fails to explicitly disclose that the first display control unit displays replenishment guides of the consumables.
	Isobe is in the analogous field of information display devices (Isobe [0001]). Isobe teaches a first display control unit that displays replenishment guides of consumables (Isobe; Pg. 18 4th-6th Paras., Pg. 9 5th Para., Pg. 20 8th Para., see Fig. 3 at display providing instructions for how to replace toner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first display control unit in the apparatus of modified Kitagawa to display replenishment guides of the consumables as in Isobe, as Isobe teaches that these replenishment guides can be used to instruct an operator as to how to perform the replenishment method (Isobe; Pg. 18 4th-6th Paras., Pg. 9 5th Para., Pg. 20 8th Para., see Fig. 3).
	Note: The instant Claims contain a large amount of functional language (ex: “receiving a movement instruction…”, “detecting an error…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 7, modified Kitagawa discloses the biochemical analysis apparatus according to claim 1. Modified Kitagawa further discloses the sample tray (see Claim 1 above at Kitagawa teaching the tray in [0007], [0089]-[0090], [0094], Figs. 2, 8, and Yanagawa teaching samples in [0015], [0019]), the consumables replenishment position (see Claim 1 above at Kitagawa teaching the replenishment position in [0055], [0146]-[0147], [0149], [0154]-[0155], Figs. 5, 7, 21, 23, and Yanagawa teaching consumables in [0015], [0019]), the normal position (see Claim 1 above at Kitagawa teaching the normal position in [0055], [0146]-[0147], [0149], [0154]-[0155], Figs. 5, 7, 21, 23), the instruction receiving unit, and the driving control unit (see Claim 1 above at Kitagawa teaching the instruction receiving unit and driving control unit in [0055], [0146]-[0147], [0149], [0154]-[0155], Figs. 5, 7, 21, 23). 
	Modified Kitagawa fails to explicitly disclose a second driving button that outputs a return instruction for returning the sample tray from the consumables replenishment position to the normal position to the instruction receiving unit in accordance with an operation, wherein the driving control unit moves the sample tray from the consumables replenishment position to the normal position in a case where the second driving button 3Customer No.: 31561Docket No.:92246-US-767-PCT(CA)Application No.: 16/541,146is operated and the return instruction is received by the instruction receiving unit.
	Moschell further teaches a second driving button that outputs a return instruction for returning a sample tray from a first position to a second position to an instruction receiving unit in accordance with an operation, wherein the driving control unit moves the sample tray from the first position to the second position in a case where the second driving button is operated and the return instruction is received by the instruction receiving unit (Moschell; [0106]-[0107], a user selects a container to be processed, and then selects the acquire single control button 312, after which the carousel position adjustment engine instructs the control electronics to rotate the carousel so that the selected container is accessible by the sample intake system, see also Figs. 3, 7. In the event that the selected container has been previously selected, this can be considered a return instruction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample tray, the consumables replenishment position, the normal position, the instruction receiving unit, and the driving control unit in the apparatus of modified Kitagawa by providing a second driving button that outputs a return instruction for returning the sample tray from the consumables replenishment position to the normal position to the instruction receiving unit in accordance with an operation, wherein the driving control unit moves the sample tray from the consumables replenishment position to the normal position in a case where the second driving button 3Customer No.: 31561Docket No.:92246-US-767-PCT(CA)Application No.: 16/541,146is operated and the return instruction is received by the instruction receiving unit as in Moschell. The motivation would have been to be able to easily return the sample tray to a sample processing position from a consumable replenishment position.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second driving button that outputs a return instruction for returning the sample tray from the consumables replenishment position to the normal position to the instruction receiving unit in accordance with an operation, wherein the driving control unit moves the sample tray from the consumables replenishment position to the normal position in a case where the second driving button 3Customer No.: 31561Docket No.:92246-US-767-PCT(CA)Application No.: 16/541,146is operated and the return instruction is received by the instruction receiving unit. The motivation would have been to return the sample tray to a sample processing position from a consumable replenishment position, particularly as Yanagawa suggests that the frequency of work for loading a sample in an automatic analyzer is usually high (Yanagawa [0011]). Therefore, it would make sense to provide an option on the display to easily and quickly return the sample tray to a sample loading operation position.

Regarding claim 8, modified Kitagawa discloses the biochemical analysis apparatus according to claim 1.
	Modified Kitagawa fails to explicitly disclose that the sample installation part and the consumables installation part are disposed in an arcuate shape.
	Yanagawa further teaches that the sample installation part and consumables installation part are disposed in an arcuate shape (Yanagawa; [0031], see Fig. 2 at chip mounting portions 25 and sample mounting portions 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Kitagawa so that the sample installation part and consumables installation part are disposed in an arcuate shape as in Yanagawa. The motivation would have been so that both the sample installation part and consumables installation part would be accessible to the user by rotating the sample tray.

Regarding claim 9, modified Kitagawa discloses the biochemical analysis apparatus according to claim 1. 	Modified Kitagawa fails to explicitly disclose that a plurality of the sample installation parts and a plurality of the consumables installation parts are provided, wherein the plurality of sample installation parts are collectively disposed in a first region of the sample tray, and wherein the plurality of consumables installation parts are collectively disposed in a second region that is a remaining region excluding the first region.
	Yanagawa further teaches a plurality of sample installation parts and consumables installation parts, the sample installation parts installed in a first region of the sample tray, and the consumables installation parts disposed in a second region separate from the first region (Yanagawa; [0031], see Fig. 2 at chip mounting portions 25 and sample mounting portions 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Kitagawa to provide a plurality of sample installation parts and consumables installation parts, the sample installation parts installed in a first region of the sample tray, and the consumables installation parts disposed in a second region separate from the first region as in Yanagawa. The motivation would have been that providing a plurality of consumables installation parts and sample installation parts would ensure that samples and consumables are still available in the apparatus even if some of the parts are in need of replenishment. Further, keeping the consumables installation parts and sample installation parts separate would ensure that consumables are not mistakenly installed into a sample installation part, and vice versa.

Regarding claim 10, modified Kitagawa discloses the biochemical analysis apparatus according to claim 9. Modified Kitagawa discloses the consumables replenishment position (see Claim 1 above at Kitagawa teaching the replenishment position in [0055], [0146]-[0147], [0149], [0154]-[0155], Figs. 5, 7, 21, 23, and Yanagawa teaching consumables in [0015], [0019]), the second region (see Claim 9 above at Yanagawa teaching the second region in [0031], Fig. 2), and the opening part (see Claim 1 above at Kitagawa teaching the opening part in [0007], [0089]-[0090], [0094], Figs. 2 and 8).
	Modified Kitagawa fails to explicitly disclose that the consumables replenishment position is a position where a center of the second region coincides with a center of the opening part.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the consumables replenishment position be a position where a center of the second region coincides with a center of the opening part. The motivation would have been that centering the consumables installation part within the opening part would maximize the accessibility of the consumables installation part to an operator, thereby optimizing the ease of replenishing the consumables.

Regarding claim 11, Kitagawa discloses a method of operating a biochemical analysis apparatus comprising a tray, an apparatus body that accommodates the tray, and an opening part that is provided in the apparatus body and leads to the tray ([0002], [0007], [0089]-[0090], [0094], see Figs. 2 and 8 at reagent replacing part 7, which contains an opening formed by removal of first cover 30 and/or second cover 40 to access reagents). The method comprises: 
	a first display controlling step of schematically displaying an array state of the tray by a first display control unit, and performing a control such that a layout diagram provided 4Application No.: 16/541,146with a first display section and a second display section is displayed on a display unit ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23, see also [0145], which shows that a controller controls the displaying of the reagent placement screen).
	An instruction receiving step of receiving a movement instruction for moving the tray from a normal position to a replenishment position by an instruction receiving unit ([0055], [0146]-[0147], [0149], [0154]-[0155], a user touches a first reagent display region 421 or second reagent display region 422 to replace a container containing a first reagent or second reagent, respectively, which causes a reagent replacement process S21 to commence and a reagent replacement signal is transmitted from controller 4a to controller 501, which causes a reagent replacement process S7 to commence. Then, controller 501 rotates the reagent replacement table and moves the first reagent container rack 310 or second reagent container rack 320 holding the specified reagent to the pick-up position, see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23).
	A functioning step of functioning at least a partial region of the second display section as a first driving button that outputs the movement instruction to the instruction receiving unit in accordance with an operation ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23. Either the first reagent display region or second reagent display region can be considered the driving button).
	A driving control step of controlling driving of the tray and moving the tray from the normal position to the replenishment position in a case where the movement instruction is received in the instruction receiving step ([0055], [0146]-[0147], [0149], [0154]-[0155], see Fig. 5 at first reagent container rack 310 and second reagent container rack 320, Fig. 7 at first reagent display region 421 and second reagent display region 422, Figs. 21, 23).
	The tray is circular (see Fig. 5 at first reagent container rack 310 and second reagent container rack 320), and is rotationally driven around an axis thereof in the driving control step ([0154]-[0155]).
	Kitagawa fails to explicitly disclose:
That the tray is a sample tray that is provided with a sample installation part in which a sample container accommodating a sample to be subjected to biochemical analysis is installed, and a consumables installation part in which consumables to be used for the biochemical analysis are installed;
That the array state is of the sample installation part and the consumables installation part, with the first display section corresponding to the sample installation part and the second display section corresponding to the consumables installation part;
That the normal position is where the sample installation part is disposed on the opening part side;
That the replenishment position is a consumables replenishment position where the consumables installation part is disposed on the opening part side; and 
That in the first display controlling step, when the movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen, the guide screen shows a display posture of the layout diagram that is changed in accordance with a rotational position of the sample tray, and replenishment guides of the consumables are displayed.
	Yanagawa is in the analogous field of automatic analyzers (Yanagawa [0001]). Yanagawa teaches a sample tray provided with a sample installation part where a sample container for biochemical analysis is installed, and a consumables installation part where consumables used in the analysis are installed (Yanagawa; [0015], [0019]). A normal position where the sample installation part is disposed in an opening (Yanagawa; [0015], [0019], [0011], the sample loading unit is at the open position so that sample loading can be easily performed in standby mode). A consumables replenishment position where the consumables installation part is disposed in an opening (Yanagawa; [0015], [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray in the method of Kitagawa to be a sample tray provided with a sample installation part where a sample container for biochemical analysis is installed, and a consumables installation part where consumables used in the analysis are installed as in Yanagawa. Yanagawa teaches that in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the normal position in the method of Kitagawa to be where the sample installation part is disposed on the opening part side, and the replenishment position in the method of Kitagawa to be a consumables replenishment position where the consumables installation part is disposed on the opening part side as in Yanagawa, because, as previously mentioned, in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the array state of the tray, first display section, and second display section in the method of Kitagawa by providing a sample tray that includes a sample installation part as a first section and a consumables installation part as a second section as in Yanagawa, thereby providing an array state that is of the sample installation part and the consumables installation part, with the first display section corresponding to the sample installation part and the second display section corresponding to the consumables installation part. The motivation would have been that, as previously mentioned, Yanagawa teaches that in automatic analyzers, the demand for loading a sample is usually high, while replacement of consumables is required at predetermined intervals (Yanagawa [0011]).Therefore, providing a display that shows a sample installation part and a consumables installation part will enable a user to press the consumables installation part of the display to initiate consumables replacement in the sample tray as desired.
	Modified Kitagawa fails to explicitly disclose that in the first display controlling step, when the movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen, the guide screen shows a display posture of the layout diagram that is changed in accordance with a rotational position of the sample tray, and replenishment guides of the consumables are displayed.
	Moschell is in the analogous field of sample analyzers (Moschell [0005]). Moschell teaches that in a first display controlling step, when a movement instruction for a sample tray is received by an instruction receiving unit, a first display control unit displays a guide screen showing a display posture of a layout diagram that is changed in accordance with a rotational position of the sample tray (Moschell; [0105]-[0107], [0111], when an operator initiates a run mode, the carousel position adjustment engine instructs the control electronics to rotate the carousel, and the carousel display also rotates to show the current arrangement of the carousel in the sample loading region. The carousel display therefore acts as a guide screen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first display controlling step, the instruction receiving unit, and the first display control unit in the method of modified Kitagawa so that in the first display controlling step, when the movement instruction for the sample tray is received by the instruction receiving unit, the first display control unit displays a guide screen showing a display posture of a layout diagram that is changed in accordance with a rotational position of the sample tray as in Moschell, as Moschell teaches that changing a layout diagram on a display in accordance with the position of a rack will enable a user to see the current arrangement of the carousel in a loading region (Moschell; [0105]-[0107], [0111]), and thereby confirm that a sample tray is in a suitable position for loading or unloading of items.
	Modified Kitagawa fails to explicitly disclose that in the first display controlling step, replenishment guides of the consumables are displayed.
	Isobe is in the analogous field of information display devices (Isobe [0001]). Isobe teaches displaying replenishment guides of consumables in a first display controlling step (Isobe; Pg. 18 4th-6th Paras., Pg. 9 5th Para., Pg. 20 8th Para., see Fig. 3 at display providing instructions for how to replace toner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first display controlling step in the method of modified Kitagawa to include displaying replenishment guides of consumables as in Isobe, as Isobe teaches that these replenishment guides can be used to instruct an operator as to how to perform the replenishment method (Isobe; Pg. 18 4th-6th Paras., Pg. 9 5th Para., Pg. 20 8th Para., see Fig. 3).

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Yanagawa, Moschell, and Isobe, as applied to claims 1 and 7-11 above, further in view of Yamato et al. (US Pat. No. 9,157,924; hereinafter Yamato; already of record).

Regarding claim 2, modified Kitagawa discloses the biochemical analysis apparatus according to claim 1. Modified Kitagawa discloses the first display control unit, the consumables, and the second display section (see Claim 1 above at Kitagawa teaching the first display control unit and second display section in [0055], [0146]-[0147], [0149], [0154]-[0155], Figs. 5, 7, 21, 23, and Yanagawa teaching the consumables in [0015], [0019]).
	Modified Kitagawa fails to explicitly disclose wherein the first display control unit displays a residual amount of the consumables on the second display section.
	Yamato is in the analogous field of specimen analyzing apparatuses (Yamato Col. 1 Ln. 60-Col. 2 Ln. 4). Yamato teaches a display control unit that displays a residual amount of consumables (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18, the display section displays that a remaining amount of reagent is insufficient when the CPU detects that insufficient reagent is remaining). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first display control unit, the consumables, and the second display section in the apparatus of modified Kitagawa so that the first display control unit displays a residual amount of the consumables on the second display section as in Yamato. Yamato teaches that displaying a residual amount of consumables can provide indication to a user that the consumables may be in need of replacement (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first display control unit display a residual amount of the consumables on the second display section. The motivation would have been to enable a user to track the amount of remaining consumables and make a determination as to when the consumables are in need of replacement or replenishment. Further, Kitagawa teaches tracking a residual amount of reagents to determine if a sufficient amount of reagent is remaining (Kitagawa [0054], [0004]-[0005]), therefore, a similar tracking means would be expected to be beneficial for other consumables.

Regarding claim 4, modified Kitagawa discloses the biochemical analysis apparatus according to claim 1. Modified Kitagawa further discloses the consumables (see Claim 1 above at Yanagawa teaching the consumables in [0015], [0019]).
	Modified Kitagawa fails to explicitly disclose an error detecting unit that detects an error regarding the consumables and outputs the movement instruction to the instruction receiving unit in a case where the error is detected.
	Yamato teaches an error detecting unit that detects an error regarding consumables (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the consumables in the apparatus of modified Kitagawa to include an error detecting unit that detects an error regarding the consumables as in Yamato. The motivation would have been to notify a user that insufficient amount of the consumables is remaining, and a container containing the consumables requires replacement (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18).
	Modified Kitagawa fails to explicitly disclose that the error detecting unit outputs the movement instruction to the instruction receiving unit in a case where the error is detected.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the error detecting unit output the movement instruction to the instruction receiving unit in a case where the error is detected. The motivation would have been to be able to move the consumables in which the error is detected to an access point, where a user can address the error.

Regarding claim 5, modified Kitagawa discloses the biochemical analysis apparatus according to claim 4.
	Modified Kitagawa fails to explicitly disclose a second display control unit that performs a control such that guides showing a method for handling the error are displayed on a display unit in a case where the error is detected by the error detecting unit.
	Yamato teaches a second display control unit that performs a control such that guides showing a method for handling the error are displayed on a display unit in a case where the error is detected by the error detecting unit (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18, a comment “The remaining amount of reagent is insufficient. Please replace the reagent.” may be displayed on the display section if insufficient reagent is detected by the CPU). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Kitagawa to include a second display control unit that performs a control such that guides showing a method for handling the error are displayed on a display unit in a case where the error is detected by the error detecting unit as in Yamato. Yamato teaches that a user may be instructed to replace a consumable if insufficient consumable is detected, thereby allowing a user to replenish consumable when it is required (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18).

Regarding claim 6, modified Kitagawa discloses the biochemical analysis apparatus according to claim 4. 
	Modified Kitagawa fails to explicitly disclose that the error detecting unit detects that the residual amount of the consumables reaches zero, as the error.
	Yamato further teaches that the error detecting unit detects that the residual amount of the consumables is insufficient, as the error (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Kitagawa so that the error detecting unit detects that the residual amount of the consumables is insufficient, as the error as in Yamato. Yamato teaches that a user may be instructed to replace a consumable if insufficient consumable is detected, thereby allowing a user to replenish consumable when it is required (Yamato Col. 13 Ln. 50-Col. 14 Ln. 18).
	Modified Kitagawa fails to explicitly disclose that the residual amount of consumables reaching zero is the error.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the residual amount of consumables reaching zero as the error. The motivation would have been that this would enable a user to replace consumables containers that are empty with full consumables containers, thereby replenishing the consumables within the system.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-11 of their Remarks that the prior art of record does not teach that a guide screen shows a position diagram and replenishment guides of the consumables are displayed after the first driving button receives the movement instruction output, and the first driving button is functioned by at least a partial region of the second display section corresponding to the consumables installation part displayed on a display unit. The Examiner respectfully disagrees. As detailed in the earlier Final Office Action mailed 5/9/2022, as well as in the instant Office Action, Kitagawa teaches a first driving button that is at least a partial region of a second display section on a display unit, and Yanagawa teaches a consumables installation part. [0105]-[0107] and [0111] of Moschell teaches that after an operator initiates a run mode to rotate a sample carousel, control electronics rotate the carousel, and the carousel display rotates in turn with the carousel to display the current arrangement of the carousel on the display. This teaching corresponds to a guide screen showing a position diagram after a driving button receives a movement instruction output. Finally, Isobe teaches displaying consumable replenishment guides. These references in combination therefore teach the above limitations. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant further argues on Pg. 10 of their Remarks that Isobe does not teach the configurations and the relationship between at least a partial region of the second display section, first driving button, movement instruction, the first display control unit, and guide screen displaying replenishment guides. While the Examiner agrees that Isobe does not teach these configurations and relationship by itself, Kitagawa in view of Yanagawa, Moschell, and Isobe does teach these configurations and the relationship.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798